EXHIBIT 10.3

ANTIGENICS INC.

[INCENTIVE] STOCK OPTION AGREEMENT [STAGED EXERCISABILITY]

Antigenics Inc., a Delaware corporation, (the “Company”) hereby grants the
following stock option pursuant to its 2009 Equity Incentive Plan. The terms and
conditions attached hereto are also a part hereof.

Name of optionee (the “Optionee”):

Date of this option grant:

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

Option exercise price per share:

Number, if any, of Shares that may be purchased on or after the grant date:

Shares that are subject to vesting schedule:

Vesting Start Date:

Vesting Schedule: As indicated online on the Stock Option Plan Summary Page of
your Fidelity Account

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

    ANTIGENICS INC.

 

    Signature of Optionee     By:  

 

 

    Name of Officer: Street Address     Title:  

 

      City/State/Zip Code      



--------------------------------------------------------------------------------

ANTIGENICS INC.

[INCENTIVE] STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

This option grant by ANTIGENICS INC. (the “Company”) is subject to the following
terms and conditions:

1. Grant Under Plan. This option is granted pursuant to and is governed by the
Company’s 2009 Equity Incentive Plan (the “Plan”) and, unless the context
otherwise requires, terms used herein shall have the same meaning as in the
Plan. This option does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Board administers the Plan
and its determinations regarding the operation of the Plan are final and
binding.

2. Grant as Incentive Stock Option [Non-Qualified Stock Option]. This option is
intended to qualify as an [This option is a non-statutory stock option and is
not intended to qualify as an] incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”).

3. Vesting of Option if Business Relationship Continues. The Optionee may
exercise this option on or after the date of this option grant for the number of
shares of Common Stock, if any, set forth on the cover page hereof. If the
Optionee has continuously maintained a Business Relationship (as defined below)
with the Company through the dates listed on the vesting schedule set forth on
the cover page hereof, the Optionee may exercise this option for the additional
number of shares of Common Stock set opposite the applicable vesting date.
Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option or portion thereof becomes exercisable.
The foregoing rights are cumulative and may be exercised only before the date
which is ten (10) years from the date of this option grant.

4. Termination of Business Relationship.

(a) Termination. If the Optionee’s Business Relationship with the Company
ceases, voluntarily or involuntarily, with or without cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of three months from the
date of termination, unless in the case of death or disability, but in no event
later than the scheduled expiration date; [provided that, in the case of members
of the Board of Directors, if (i) the Optionee has been a member of the Board
for at least three years immediately preceding such termination; and (ii) such
Optionee declines to stand for re-election at the expiration of his or her
current term as a director, then such rights shall be exercisable by the
Optionee for a period of 36 months from the date of termination or, if shorter,
until the scheduled expiration of this option.] “Business Relationship” means
service to the Company or its successor in the capacity of an employee, officer,
director or consultant. Any determination under this agreement as to the status
of a Business Relationship or other matters referred to above shall be made in
good faith by the Board.

 

2



--------------------------------------------------------------------------------

(b) Employment Status. For purposes hereof, with respect to employees of the
Company, employment shall not be considered as having terminated during any
leave of absence if such leave of absence has been approved in writing by the
Company. For purposes hereof, a termination of employment followed by another
Business Relationship shall be not be deemed a termination of the Business
Relationship unless otherwise provided by the Company. This option shall not be
affected by any change of employment within or among the Company and its
Subsidiaries so long as the Optionee continuously remains an employee of the
Company or any Subsidiary.

5. Death; Disability.

(a) Death. Upon the death of the Optionee while the Optionee is maintaining a
Business Relationship with the Company, this option may be exercised, to the
extent otherwise exercisable on the date of the Optionee’s death, by the
Optionee’s estate, personal representative or beneficiary to whom this option
has been transferred pursuant to Section 9, only at any time within twelve
(12) months after the date of death, but not later than the scheduled expiration
date.

(b) Disability. If the Optionee ceases to maintain a Business Relationship with
the Company by reason of his or her disability, this option may be exercised, to
the extent otherwise exercisable on the date of cessation of the Business
Relationship, only at any time within twelve (12) months after such cessation of
the Business Relationship, but not later than the scheduled expiration date. For
purposes hereof, “disability” means “permanent and total disability” as defined
in Section 22(e)(3) of the Code.

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share.

7. Securities Laws Restrictions on Resale. It shall be a condition to the
Optionee’s right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issuance upon the exercise of this Option shall have been duly listed, upon
official notice of issuance, upon any national securities exchange or automated
quotation system on which the Company’s Common Stock may then be listed or
quoted, (b) that either (i) a registration statement under the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”) with respect
to said shares shall be in effect, or (ii) in the opinion of counsel for the
Company the proposed purchase shall be exempt from registration under the
Securities Act and the Optionee shall have made such undertakings and agreements
with the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issuance of such shares by the Company shall have
been taken by the Company or the Optionee, or both. The certificates
representing the shares purchased under this Option may contain such legends as
counsel for the Company shall deem necessary to comply with any applicable law.
If any Shares are held in book-entry form, the Company may take such steps as it
deems necessary or appropriate to record and manifest the restrictions
applicable to such Shares.

 

3



--------------------------------------------------------------------------------

8. Method of Exercising Option. Subject to the terms and conditions of this
agreement, this option may be exercised by written notice to the Company at its
principal executive office, or to such transfer agent as the Company shall
designate. Such notice shall state the election to exercise this option and the
number of Shares for which it is being exercised and shall be signed by the
person or persons so exercising this option. Such notice shall be accompanied by
payment of the full purchase price of such shares, and the Company shall deliver
a certificate or certificates representing such shares as soon as practicable
after the notice shall be received. Such certificate or certificates shall be
registered in the name of the person or persons so exercising this option (or,
if this option shall be exercised by the Optionee and if the Optionee shall so
request in the notice exercising this option, shall be registered in the name of
the Optionee and another person jointly, with right of survivorship). In the
event this option shall be exercised, pursuant to Section 5 hereof, by any
person or persons other than the Optionee, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise this
option.

9. Option Not Transferable. This option is not transferable or assignable except
by will or by the laws of descent and distribution. During the Optionee’s
lifetime only the Optionee can exercise this option.

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.

11. No Obligation to Continue Business Relationship. Neither the Plan, this
agreement, nor the grant of this option imposes any obligation on the Company to
continue the Optionee in employment or any other Business Relationship.

12. Adjustments. Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

13. Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Optionee on exercise of this option. The Optionee further
agrees that, if the Company does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Optionee will make reimbursement on demand, in cash, for the
amount underwithheld.

14. Early Disposition. The Optionee agrees to notify the Company in writing
immediately after the Optionee transfers any Shares, if such transfer occurs on
or before the later of (a) the date that is two years after the date of this
agreement or (b) the date that is one year after the date on which the Optionee
acquired such Shares. The Optionee also agrees to provide the Company with any
information concerning any such transfer required by the Company for tax
purposes. [Note: The foregoing is for ISOs only.]

 

4



--------------------------------------------------------------------------------

15. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in the Commonwealth of
Massachusetts, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

16. Provision of Documentation to Optionee. By signing this agreement the
Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.

17. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by mail, if to the Optionee, to the address set forth on the cover
page or to the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

(b) Entire Agreement; Modification. This agreement and the Plan constitute the
entire agreement between the parties relative to the subject matter hereof, and
supersede all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

(c) Fractional Shares. If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded as provided by the Board.

(d) Issuances of Securities; Changes in Capital Structure. Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option. No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
share exchange, spin-off, split-up or other similar change in capitalization or
event, the restrictions contained in this agreement shall apply with equal force
to the additional and/or substitute securities, if any, received by the Optionee
in exchange for, or by virtue of his or her ownership of, Shares, except as
otherwise determined by the Board.

(e) Severability. The invalidity, illegality or unenforceability of any
provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

5



--------------------------------------------------------------------------------

(f) Successors and Assigns. This agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

(g) Governing Law. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

6